Case 2:21-cv-01940-ARR-ST Document 13 Filed 06/08/21 Page 1 of 1 PageID #: 42




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

   DORIS OKE OBASOHAN,

                         Plaintiff,

                  v.                                      Civil Action No.: 21-cv-01940

   SUNRISE AUTO OUTLET INC and TRUIST
   BANK d/b/a BB&T,

                         Defendants.


     NOTICE OF VOLUNTARY DISMISSAL AGAINST DEFENDANT SUNRISE
        AUTO OUTLET INC. ONLY PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

          Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

   plaintiff Doris Oke Obasohan, by and through her undersigned counsel, hereby gives

   notice that the above captioned action is voluntarily dismissed, with prejudice against

   defendant Sunrise Auto Outlet, Inc only.

   Dated: Nyack, New York
          June 8, 2021
                                                        THE LAW OFFICES OF
                                                        ROBERT J. NAHOUM, P.C.
                                                        Attorneys for Plaintiff


                                                        By:__________________________
                                                               ROBERT J. NAHOUM
                                                        48 Burd Street, Suite 300
                                                        Nyack, NY 10960
                                                        (845) 450-2906
                                                        rjn@nahoumlaw.com
